673 F.3d 1206 (2012)
UNITED STATES of America, Plaintiff-Appellant,
v.
Howard Wesley COTTERMAN, Defendant-Appellee.
No. 09-10139.
United States Court of Appeals, Ninth Circuit.
March 19, 2012.
Carmen F. Corbin, Assistant U.S. Attorney, USTU-Office of the U.S. Attorney, Tucson, AZ, for Plaintiff-Appellant.
William J. Kirchner, Nash & Kirchner, P.C., Tucson, AZ, for Defendant-Appellee.
David Miles Porter, Assistant Federal Public Defender, FPDCA-Federal Public Defender's Office, Sacramento, CA, Christopher Todd Handman, Hogan Lovells *1207 U.S. LLP, Washington, DC, for Amicus Curiae.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.